                                         Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 1 of 11




                                   1
                                   2
                                   3
                                   4
                                   5                                   UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8
                                          ALYSSA TAMBOURA, et al.,                          Case No. 5:19-cv-03411-EJD
                                   9
                                                         Plaintiffs,
                                  10                                                        Re: Dkt. Nos. 95, 104, 106, 107, 144, 146
                                                  v.
                                  11
                                          WILLIAM RICK SINGER, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13                                                        Case No. 5:19-cv-01405-EJD
                                          TYLER BENDIS, et al.,
                                  14
                                                         Plaintiffs,                        Re: Dkt. Nos. 84, 91, 92, 125, 127
                                  15
                                                  v.
                                  16                                                        ORDER DISMISSING WITHOUT
                                          WILLIAM RICK SINGER, et al.,                      LEAVE TO AMEND BENDIS AND
                                  17                                                        TAMBOURA PLAINTIFFS’
                                                         Defendants.                        AMENDED COMPLAINTS FOR
                                  18                                                        LACK OF STANDING
                                  19
                                              This lawsuit stems from the revelation that William “Rick” Singer conspired with the
                                  20
                                       parents of college applicants to bribe various universities’ head athletic coaches and
                                  21
                                       administrators. The “College Admissions Scandal” has resulted in a number of criminal and civil
                                  22
                                       actions. Presently before the Court, are two related civil actions—Tamboura v. Singer and Bendis
                                  23
                                       v. Singer. Defendants in each case have filed various motions to dismiss. Plaintiffs contest these
                                  24
                                       motions and argue their Complaints plead sufficient facts to state a claim upon which relief can be
                                  25
                                       granted. This may be true. The Court, however, declines to directly rule on these motions to
                                  26
                                       dismiss. After reading the Parties’ briefs and after listening to the Parties’ arguments at the
                                  27
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                   1
                                         Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 2 of 11




                                   1   hearing on May 28, 2020, the Court holds that Plaintiffs’ lack standing to pursue their claims. The

                                   2   Court thus lacks jurisdiction and must DISMISS Plaintiffs’ claims.

                                   3      I.      BACKGROUND

                                   4              A. Factual Background

                                   5           The facts of Tamboura and Bendis are nearly identical. Each case arises out of the

                                   6   “fraudulent university-admission scheme” discussed above. See Amended Class Action

                                   7   Complaint (“Bendis FAC”) ¶ 1, Dkt. 34; Class Action Amended Complaint (“Tamboura FAC”)

                                   8   ¶ 1, Dkt. 69. This scheme worked as follows: parents would pay William “Rick” Singer to

                                   9   manipulate and cheat the admissions process at top universities. Bendis FAC ¶ 1; Tamboura FAC

                                  10   ¶ 1. Specifically, parents would either pay Singer, his business, or his charity “huge sums of

                                  11   money” and, in exchange, Singer would create false sports profiles for the parent’s teenage

                                  12   student, making it seem as though the teenager was a superior athlete. Bendis FAC ¶ 2; Tamboura
Northern District of California
 United States District Court




                                  13   FAC ¶ 2. Under college admissions practices, university admissions programs set aside a number

                                  14   of “slots” for admission of students who excelled in certain sports. Id. Singer would offer

                                  15   “significant, hefty bribes” to employees of the universities (typically coaches or managers in the

                                  16   school’s athletic department). Id. The bribed coach would bypass other qualified student-athlete

                                  17   candidates and insert Singer’s candidates into the athletic “slots” even though Singer’s applicants

                                  18   did not “qualify as persons excelling in sports.” Id. Importantly, “[e]xcelling in sports was a

                                  19   known, objective criterion applied by the universities.” Id.

                                  20           Plaintiffs contend that as a result of this fraud, unqualified students were accepted into

                                  21   highly selective universities while students who “played by the rules” were denied admission.

                                  22   Bendis FAC ¶ 3; Tamboura FAC ¶ 3. Plaintiffs further allege that the universities were negligent

                                  23   because they failed to maintain adequate protocols and security measures to ensure the “sanctity”

                                  24   of the college admissions process. Bendis FAC ¶ 4; Tamboura FAC ¶ 4. Because of the

                                  25   fraudulent and negligent conduct, Plaintiffs were damaged since they paid college admissions

                                  26   application fees without knowing that unqualified candidates were “slipping in through the back

                                  27
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                   2
                                           Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 3 of 11




                                   1   door of the admissions process.” Bendis FAC ¶ 5; Tamboura FAC ¶ 5. In other words, Plaintiffs

                                   2   contend that they suffered both an economic harm, because they paid application fees, and an

                                   3   ideological harm, because they did not receive the “fair” and “objective” admissions process that

                                   4   they were promised. Bendis FAC ¶ 6; Tamboura FAC ¶ 6; see also Tamboura FAC ¶ 457(b)

                                   5   (“Plaintiffs did not receive fair consideration and a fair merit-based application process because

                                   6   other applicants were admitted based on different criteria, i.e., whether they were willing to pay

                                   7   bribes.”).

                                   8           The “Bendis Plaintiffs” include Tyler Bendis, Julia Bendis, Nicholas James Johnson, and

                                   9   James Johnson. See Bendis FAC ¶¶ 7–10. The Bendis Plaintiffs assert their claims against

                                  10   William “Rick” Singer, The Edge College & Career Network, LLC (Singer’s business), The Key

                                  11   Worldwide Foundation (Singer’s charity), University of Southern California, Stanford University,

                                  12   University of San Diego, the University of Texas at Austin, Wake Forest University, Yale
Northern District of California
 United States District Court




                                  13   University, Georgetown University, and the Regents of the University of California.1 Id. ¶¶ 7–21.

                                  14   The “Tamboura Plaintiffs” include Alyssa Tamboura, Marine Hall-Poirier, Keith Hall, Laurence

                                  15   Poirier, Yasamin Ghodsbin, Mika Tjoa, Candace Tjoa, Timmy Mai, Chrissy Pham, Esteban

                                  16   Frausto, Karl Armbrust, Dirk Armbrust, Leilani Durden, LaNae Durden, Jillian Garcia, Victor

                                  17   Garcia, Laila Keyhan, Kasra Keyhan, Caleb Crane, Falen Robinson, Cole Smith Ronda Smith,

                                  18   Kathleen Tatusko, Amy Tatusko, Angelique Vollmer, and Michael Vollmer. Tamboura FAC

                                  19   ¶¶ 7–32. The Tamboura Plaintiffs assert their claims against William “Rick” Singer, The Edge

                                  20   College & Career Network, LLC (Singer’s business), The Key Worldwide Foundation (Singer’s

                                  21   charity), University of Southern California, Stanford University, the University of Texas at Austin,

                                  22   Wake Forest University, Yale University, Georgetown University, and the Regents of the

                                  23   University of California.2 Id. ¶¶ 33–42.

                                  24

                                  25
                                  26   1
                                        The Court refers to the university/college defendants as “University Defendants.”
                                       2
                                  27    A number of Plaintiffs and University Defendants have since been terminated.
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                        3
                                           Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 4 of 11




                                   1                  B. Procedural History

                                   2              On June 13, 2019, the Bendis Plaintiffs filed their first amended complaint. See Bendis

                                   3   FAC. Likewise, on August 16, 2019, the Tamboura Plaintiffs filed their first amended complaint.

                                   4   See Tamboura FAC. Thereafter, Defendants in each action filed a number of motions to dismiss.

                                   5   After reviewing these papers, the Court ordered the Parties to submit supplemental briefing to

                                   6   address the issue of standing. See Order Re Supplemental Briefing, Dkt. 127 (Bendis Docket).

                                   7   On February 25, 2020, “University Defendants” submitted a supplemental brief regarding

                                   8   standing. University Defendants’ Supplemental Brief in Support of Their Motion to Dismiss

                                   9   (“Supp. Brief”), Dkt. 151 (Tamboura Docket). Thereafter, the Bendis and Tamboura Plaintiffs

                                  10   filed identical supplemental briefs. See Plaintiffs’ Opposition to the University Defendants’

                                  11   Supplemental Brief in Support of Their Motion to Dismiss (“Supp. Brief Opp.”), Dkt. 153

                                  12   (Tamboura Docket).3
Northern District of California
 United States District Court




                                  13        II.       LEGAL STANDARD

                                  14              Federal courts are courts of limited jurisdiction; they are authorized only to exercise

                                  15   jurisdiction pursuant to Article III of the U.S. Constitution and federal laws enacted thereunder.

                                  16   Gregory Vill. Partners, L.P. v. Chevron U.S.A., Inc., 805 F. Supp. 2d 888, 896 (N.D. Cal. 2011);

                                  17   see also Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011) (“[F]ederal courts

                                  18   have an independent obligation to ensure that they do not exceed the scope of their jurisdiction,

                                  19   and therefore they must raise and decide jurisdictional questions that the parties either overlook or

                                  20   elect not to press.”). Hence, an Article III federal court must ask whether a plaintiff has suffered

                                  21   sufficient injury to satisfy the “case or controversy” requirement of Article III of the U.S.

                                  22   Constitution. In re LinkedIn User Privacy Litig., 932 F. Supp. 2d 1089, 1092 (N.D. Cal. 2013).

                                  23              To satisfy Article III standing, a plaintiff must allege: (1) an injury in fact that is concrete

                                  24   and particularized, as well as actual or imminent; (2) that the injury is fairly traceable to the

                                  25
                                  26   3
                                        For ease, the Court omits reference to the identical supplemental brief filed on the Bendis docket
                                  27   and only refers to the Tamboura brief.
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                         4
                                         Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 5 of 11




                                   1   challenged action of the defendant; and (3) that it is likely (not merely speculative) that injury will

                                   2   be redressed by a favorable decision. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

                                   3   Inc., 528 U.S. 167, 180–81 (2000); Lujan v. Defenders of Wildlife, 504 U.S. 555, 561–62 (1992).

                                   4   To establish an injury in fact, a plaintiff must show that he or she suffered “an invasion of a

                                   5   legally protected interest” that is “concrete and particularized” and “actual or imminent, not

                                   6   conjectural or hypothetical.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quotation

                                   7   marks and citation omitted). To establish a traceable injury, there must be “a causal connection

                                   8   between the injury and the conduct complained of—the injury has to be fairly traceable to the

                                   9   challenged action of the defendant, and not the result of the independent action of some third party

                                  10   not before the court.” Lujan, 504 U.S. at 560 (quotation marks and citation omitted) (alteration

                                  11   omitted). Finally, it must be “likely” as opposed to merely “speculative” that the injury will be

                                  12   “redressed by a favorable decision.” Id. at 561 (quotation marks and citation omitted). If a
Northern District of California
 United States District Court




                                  13   plaintiff is seeking injunctive or declaratory relief, the plaintiff must demonstrate “a sufficient

                                  14   likelihood that [they] will again be wronged in a similar way.” City of L.A. v. Lyons, 461 U.S. 95,

                                  15   111 (1983).

                                  16          If a plaintiff cannot allege Article III standing, then the federal court lacks jurisdiction over

                                  17   the case and must dismiss the action pursuant to Federal Rule of Civil Procedure 12(b)(1).

                                  18   Spencer Enters., Inc. v. United States, 345 F.3d 683, 687 (9th Cir. 2003); Steel Co. v. Citizens for

                                  19   a Better Env’t, 523 U.S. 83, 101, 109–10 (1998). Indeed, “[a]t the pleading stage, the plaintiff

                                  20   must clearly allege facts demonstrating each element.” In re Apple Processor Litig., 366 F. Supp.

                                  21   3d 1103, 1107 (N.D. Cal. 2019) (quoting Spokeo, 136 S. Ct. at 1547. “When ‘[s]peculative

                                  22   inferences’ are necessary . . . to establish either injury or the connection between the alleged injury

                                  23   and the act challenged, standing will not be found.” Johnson v. Weinberger, 851 F.2d 233, 235

                                  24   (9th Cir.) (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 45 (1976)).

                                  25
                                  26

                                  27
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                   5
                                         Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 6 of 11




                                   1      III.      DISCUSSION

                                   2             Plaintiffs argue that they have established both an economic and ideological injury in fact.

                                   3   See Supp. Brief Opp. at 4. Their argument can be compared to a “bargain-for-exchange” scenario:

                                   4   Plaintiffs maintain that when they applied to the Defendant Universities, they only applied (and

                                   5   paid the application fee) because Defendants represented that the application process was fair and

                                   6   objective. Yet, they argue, because of the College Admissions Scandal, the process was neither

                                   7   fair nor objective. In Plaintiffs’ view, they suffered the economic harm of not receiving what they

                                   8   agreed to pay for and the ideological harm of (1) applying to a school corrupted by fraud and (2)

                                   9   being treated unfairly. Defendants, however, point out a crucial flaw in Plaintiffs’ reasoning—

                                  10   even accepting that Singer’s scheme was unfair, Plaintiffs cannot show that they were particularly

                                  11   affected by the scheme. As detailed above, Singer’s scheme focused on athletic admissions spots.

                                  12   Singer would bribe coaches or managers in a school’s athletic department in order to get his
Northern District of California
 United States District Court




                                  13   applicants student-athlete admissions slots. But, no Plaintiff alleges that they applied for, were

                                  14   being considered for, or were denied an athletic spot. Hence, even if the college admissions

                                  15   scheme occurred as Plaintiffs’ claim, no Plaintiff was particularly affected by the scheme. The

                                  16   Court thus agrees with Defendants—Plaintiffs have failed to plead an injury in fact and thus have

                                  17   not established standing. See McNamara v. City of Chi., 138 F.3d 1219, 1221 (7th Cir. 1998) (“A

                                  18   plaintiff who would have been no better off had the defendant refrained from the unlawful acts of

                                  19   which the plaintiff is complaining does not have standing under Article III of the Constitution to

                                  20   challenge those acts in a suit in federal court.” (emphasis added)).

                                  21             In Allen v. Wright, the Supreme Court analyzed what harm constitutes an injury in fact.

                                  22   There, the parents of black public school children alleged in a nationwide class action that the

                                  23   Internal Revenue Service (“IRS”) failed to adopt sufficient standards and procedures to fulfill its

                                  24   obligation to deny tax-exempt status to racially discriminatory private schools. The parents

                                  25   maintained that they were harmed by this failure. 468 U.S. 737,739–40 (1984), abrogated on

                                  26   other grounds by Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014).

                                  27
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                   6
                                         Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 7 of 11




                                   1   The Supreme Court determined that this was not a judicially cognizable injury because the mere

                                   2   desire (without more) to have the government act in accordance with the law is not sufficient to

                                   3   confer jurisdiction on a federal court. Id. at 754. This is to say, in order for a plaintiff to have

                                   4   standing, they must have suffered in a way that is unique to them. See, e.g., Lujan, 504 U.S. at

                                   5   560 n.1 (“By particularized, we mean that the injury must affect the plaintiff in a personal and

                                   6   individual way.”).

                                   7          Allen stands for the clear standing principle that an injury in fact cannot just be based on

                                   8   some morally irreprehensible act. Some link between the bad act and the plaintiff is needed.

                                   9   Despite this foundational principle, at oral argument and in their papers, Plaintiffs argue that they

                                  10   have plead an injury in fact because they have alleged that they would not have applied to the

                                  11   universities had they known about the ongoing fraud. This is no different than the type of

                                  12   generalized grievance that courts have routinely rejected. See e.g., Birdsong v. Apple, Inc., 590
Northern District of California
 United States District Court




                                  13   F.3d 955, 960–61 (9th Cir. 2009) (“At most, the plaintiffs plead a potential risk of hearing loss not

                                  14   to themselves, but to other unidentified iPod users who might choose to use their iPods in an

                                  15   unsafe manner. The risk of injury the plaintiffs allege is not concrete and particularized as to

                                  16   themselves.”); see also Lujan, 504 U.S. at 563–67 (holding that the plaintiffs fear of harm to

                                  17   endangered species, without some showing of particular injury, was insufficient). Plaintiffs

                                  18   alleged injury—that they applied to a school engaging in fraud and that they would not have

                                  19   applied had they known about the fraud—is not particular to them. Any applicant, including

                                  20   university admitees, have this harm. Moreover, this harm seems to be focused on the “wrongness”

                                  21   of the scheme itself. The simple fact that Singer bribed and manipulated the college admissions

                                  22   process is insufficient to invoke standing on these Plaintiffs. Some link between Singer’s scheme

                                  23   and Plaintiffs is needed, otherwise Plaintiffs’ harm collapses into a harm based on the wrongness

                                  24   of the scheme itself. Indeed, without a link, Plaintiffs cannot show that their harm is particular.

                                  25          Next, Plaintiffs argue that the scheme made their admissions review unfair. Plaintiffs,

                                  26   however, have not plead facts to support this theory. In re Apple Processor Litigation is

                                  27
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                   7
                                         Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 8 of 11




                                   1   instructive. There, the plaintiffs owned Apple devices. 366 F. Supp. 3d at 1105. Independent

                                   2   security researchers discovered an industry-wide computer security vulnerability known as Spectre

                                   3   and Meltdown that directly affected Apple’s processors within devices like iPhones, iPads, iPods,

                                   4   and the Apple TV. Id. In response, Apple released a software update to address the problems. Id.

                                   5   at 1105–06. The plaintiffs argued that such mitigation strategies severely degraded processor

                                   6   performance and rendered iDevices substantially slower, despite Apple’s claims to the contrary.

                                   7   Id. at 1106. The plaintiffs brought a class action on behalf of all persons who had purchased or

                                   8   leased an iDevice. Id. The court dismissed the plaintiffs’ action because no named plaintiff

                                   9   alleged that they downloaded the updates or that the updates caused any degradation in the

                                  10   performance of their iDevice. Id. at 1107, 1109–10. Likewise, the plaintiffs failed to allege facts

                                  11   to support such an inference. Id. Hence, because the plaintiffs could not show that they were

                                  12   actually affected by the alleged wrongful conduct, they lacked standing to pursue their claims.
Northern District of California
 United States District Court




                                  13          Like the plaintiffs in In re Apple Processor Litigation (and in Allen), no named Plaintiff

                                  14   can show that the allegedly fraudulent scheme particularly affected them. As alleged, Plaintiffs

                                  15   concede that the admission spots involved in the bribery scheme were slots reserved for college

                                  16   athletes. No Plaintiff asserts that they are a college athlete or that they would have been

                                  17   considered for the special “college athletic slots.” See Bendis FAC ¶ 2; Tamboura FAC ¶ 2; see

                                  18   also Perez v. Nidek Co., Ltd., 711 F.3d 1109, 1113 (9th Cir. 2013) (holding that Article III

                                  19   standing requirements prevented the plaintiffs from suing physicians who did not perform eye

                                  20   surgery on them, even though the physicians may have performed surgery on other putative class

                                  21   members); McNamara, 138 F.3d at 1221. This is damning. Plaintiffs’ entire theory of harm is

                                  22   built around the scheme affecting their admissions review. But, because the admissions spots that

                                  23   the scheme actually affected were separate from the general admissions process that Plaintiffs

                                  24   underwent, the scheme did not affect Plaintiffs. Plaintiffs thus have not shown that the scheme

                                  25   actually or particularly affected them. Hence, Plaintiffs alleged harm is comparable to the type of

                                  26   generalized harm rejected in Allen and In re Apple Processor Litigation.

                                  27
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                   8
                                           Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 9 of 11




                                   1           Plaintiffs attempt to draw arbitrary lines in an attempt to save their complaints. In their

                                   2   view, the harm is not how Defendants reviewed their applications. See Supp. Brief Opp. at 4.

                                   3   Rather, the harm is that Defendants “tricked” them into paying an admissions application fee by

                                   4   promising that applicants would receive a fair and holistic review. Id.; see also supra. In the

                                   5   alternative, they argue that the fact that Singer targeted student-athlete spots is irrelevant because

                                   6   the Singer applicants were not actually student-athletes.4 There are two problems with this view.

                                   7   First, as the Court analyzed above, the argument that Plaintiffs would not have applied if they

                                   8   knew about the fraud is too generalized. See supra. Second, it is relevant that Singer targeted

                                   9   student-athlete spots. The fact that Singer’s applicants were not actually student athletes is a non-

                                  10   issue. Singer’s applicants took athletic spots. General admissions spots were unaffected. By way

                                  11   of example, say an athletic coach has 10 admissions spots. The general admissions process has

                                  12   450 spots. Singer’s scheme manipulated the 10 spots; these spots are separate from the 450 spots
Northern District of California
 United States District Court




                                  13   available for general admissions. By their own pleadings, Plaintiffs admit that they were

                                  14   competing for the general admissions slots. Hence, Singer’s manipulation of the 10 admissions

                                  15   spots had no effect on the review of Plaintiffs’ applications. Moreover, Plaintiffs provide no facts

                                  16   to support a theory that the “general” admissions review process was unfair for some other

                                  17   reason.5 Cf. Plaintiffs’ Opposition to Defendants’ Motion to Dismiss, Dkt. 125 (“Thus, Plaintiffs

                                  18   do not dispute that Defendants considered high school grades, they allege instead that Defendants’

                                  19   statements about merit-based criteria—although literally true—created the false impression that

                                  20   bribery would not be a consideration for admission, which it was.” (emphasis added)).

                                  21           To summarize, Plaintiffs’ Complaints indicate that Singer used the “coaches or managers

                                  22   in the school’s athletic department” to perpetuate his scheme. The general admissions process

                                  23
                                       4
                                  24     At oral argument, Plaintiffs argued that the Universities had knowledge of the scheme because
                                       the coaches involved in the scheme were the Universities’ agents. This goes towards the
                                  25   sufficiency of Plaintiffs’ claims. Regardless of whether the Universities had imputed knowledge,
                                       the issue remains, were Plaintiffs particularly affected by the scheme?
                                       5
                                  26     Plaintiffs reliance on Omidi v. Wal-Mart Stores, Inc., 742 F. App’x 260 (9th Cir. 2018) is
                                       unavailing. Nothing in that case eradicates the requirement that the injury in fact be
                                  27   “particularized.”
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                          9
                                           Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 10 of 11




                                   1   thus was not influenced by the fraud. Only the athletic “slots” were affected. But, Plaintiffs were

                                   2   not being considered for those slots. Hence, because the admissions process never contemplated

                                   3   that Plaintiffs would receive or even be considered for the athletic slots, there is no support for

                                   4   Plaintiffs’ claims that the bribery infiltrated the general admissions process. Plaintiffs thus have

                                   5   not established that they suffered from an injury-in-fact. Accordingly, because Plaintiffs cannot

                                   6   show a judicially cognizable harm, they lack standing and the Court GRANTS Defendants’

                                   7   motions to dismiss on jurisdictional grounds.6

                                   8        IV.      LEAVE TO AMEND

                                   9              In determining whether leave to amend is appropriate, the district court considers “the

                                  10   presence of any of four factors: bad faith, undue delay, prejudice to the opposing party, and/or

                                  11   futility.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (noting

                                  12   amendments should be granted with “extreme liberality”); Fed. R. Civ. Pro. 15(a) (2) (court
Northern District of California
 United States District Court




                                  13   should freely allow amendment when “justice so requires”). If leave to amend would be futile, the

                                  14   court may deny leave. See Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990) (“It is

                                  15   not an abuse of discretion to deny leave to amend when any proposed amendment would be

                                  16   futile.”).

                                  17              Here, the Court finds that leave to amend would be futile. When questioned about

                                  18   amendment at the oral argument, Plaintiffs’ counsel responded that they would amend to plead

                                  19   more facts supporting their theory that Plaintiffs would not have paid if they knew about the

                                  20   bribery scheme. This would not cure the lack of standing. Plaintiffs would have to show some

                                  21   connection between the scheme and their admissions review. For the reasons discussed above, the

                                  22   Court does not believe that Plaintiffs will be able to plead facts connecting the scheme to their

                                  23   admissions process. Moreover, Plaintiffs cannot amend their complaints to add plaintiffs who

                                  24

                                  25   6
                                         Because Plaintiffs alleged harm against Defendant Singer (and his charity/business) are based on
                                  26   Singer’s fraudulent scheme, the same analysis recited above applies. Plaintiffs must show some
                                       particular harm caused by the Singer Defendants in order to show an injury in fact. The mere fact
                                  27   that the alleged scheme occurred, without more, is insufficient. See Lujan, 504 U.S. at 560 n.1.
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                       10
                                        Case 5:19-cv-01405-EJD Document 138 Filed 05/29/20 Page 11 of 11




                                   1   would have standing. See, e.g., Wash. Tennis & Educ. Found., Inc. v. Clark Nexsen, Inc., 270 F.

                                   2   Supp. 3d 158, 166 (D.D.C. 2017) (“[W]hen subject matter jurisdiction is wanting because the

                                   3   plaintiff presently named in the complaint lacks standing, a court cannot grant leave to amend

                                   4   under Rule 15 to add a plaintiff for purposes of curing the jurisdictional defect.”); see also

                                   5   Pressroom Unions-Printers League Income Sec. Fund v. Cont’l Assurance Co., 700 F.2d 889, 983

                                   6   (2d Cir. 1983) (“The longstanding and clear rule is that if jurisdiction is lacking at the

                                   7   commencement of [a] suit, it cannot be aided by the intervention of a [plaintiff] with a sufficient

                                   8   claim.”). Accordingly, the Court determines that amendment would be futile.

                                   9      V.      CONCLUSION

                                  10           This Order should not be construed as condoning Singer’s manipulation of the college

                                  11   admissions process. Nonetheless, because Plaintiffs have not shown that they were particularly

                                  12   affected by Singer’s scheme, the Court GRANTS Defendants’ motions to dismiss on
Northern District of California
 United States District Court




                                  13   jurisdictional grounds without leave to amend.

                                  14           IT IS SO ORDERED.

                                  15   Dated: May 29, 2020

                                  16                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  17                                                     United States District Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                       Case Nos.: 5:19-cv-03411-EJD & 5:19-cv-01405-EJD
                                  28   ORDER DISMISSING WITHOUT LEAVE TO AMEND BENDIS AND TAMBOURA
                                       PLAINTIFFS’ AMENDED COMPLAINTS FOR LACK OF STANDING
                                                                                  11
